Exhibit 4.1 PhytoMedicalTechnologies, Inc. SUBSCRIPTION AGREEMENT The Offer and Sale of up to 200,000,000 Units In Accordance with the Prospectus Dated <>, 2010 Offering Price - $0.01per Unit PhytoMedical Technologies, Inc., a Nevada corporation (the “Company’) is offering up to a maximum of 200,000,000 units (the “Units”) of its securities at an offering price of $0.01 per Unit. Each Unit consists of: · one (1) share of the Company’s common stock, $0.00001 par value per share (collectively, the “Unit Shares”); and, · one-half of one Series B Stock Purchase Warrant (collectively, the “Series B Warrants”). Each full Series B Warrant entitles the holder to purchase one additional share of the Company’s common stock (the “Warrant Shares”) at a price of $0.03 for a period of two (2) years from the issuance date of the Series B Warrant. The Warrant Shares and the Unit Shares are collectively referred to as the “Securities.” The Securities are being offered and sold pursuant to the Prospectus dated , 2010 (the “Prospectus”) accompanying this Subscription Agreement. In order to purchase Units, a prospective investor must complete and sign this Subscription Agreement and return it to the Company, along with the Aggregate Purchase Price. 1. Number of Units subscribed for: 2. Payment tendered (number of Units subscribed for multiplied by $0.01): (the “Aggregate Purchase Price”). Payment of the Aggregate Purchase Price can be made in cash or by check, bank draft or postal express money order payable to PhytoMedical Technologies, Inc. or by wire transfer of funds as follows: FORWARD THIS SUBSCRIPTION AGREEMENT TO PHYTOMEDICAL TECHNOLOGIES, INC. AT: 100 Overlook Drive, 2nd Floor
